PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ganesan, Ravi
Application No. 15/477,077
Filed: 1 Apr 2017
For: Augmented Design for a Triple Blinded Identity System

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(c) filed August 11, 2020, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application, as set forth in the accompanying corrected Application Data Sheet (ADS).

If the reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) is presented after the time period provided by 37 CFR 1.78(a)(4), the claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) was unintentionally delayed.  A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of prior-filed provisional application must be accompanied by:

The reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) to the prior-filed applications, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition fails to meet requirement (3) above. 

Applicant has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide a statement with sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, applicant is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Applicant’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Applicant should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional. 

In particular, the statement must set forth facts, to the best of practitioner’s knowledge after a reasonable inquiry, explaining when the relevant party discovered the due date for claiming benefit had passed and the reason for the delay from this discovery until the filing of a grantable petition. No documentary evidence is required.

The petition under 37 CFR 1.78(c) is DISMISSED.

The Office notes applicant paid the issue fee in the present application on September 30, 2020, prior to a decision on the present petition. Therefore, any request for reconsideration of this decision must include a renewed petition under 37 CFR 1.78(c), a Request for Continued Examination (RCE), the fee set forth 37 CFR 1.17(e), and a petition under 37 CFR 1.313 to withdraw from issue as a condition for entry of the delayed benefit claim. Applicant must also conduct a thorough investigation in to the delayed period and provide additional information (i.e., signed statement) in support of a conclusion that the entire delay was unintentional. No additional petition fee is required.

If this application issues as a patent before a decision is reached on a renewed petition under 37 CFR 1.78(c), applicant must submit a completed certificate of correction form setting forth the desired benefit claim, a certificate of correction fee, and additional information (i.e., signed statement) in support of a conclusion that the entire delay was unintentional with a renewed petition under 37 CFR 1.78(c). No additional petition fee.





By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions 
	
By Internet:		EFS-Web

This application is being forwarded to the Office of Data Management.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA T DONNELL/Attorney Advisor, OPET